
	
		III
		111th CONGRESS
		2d Session
		S. RES. 491
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Brown of Ohio
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commemorating the 40th anniversary of the
		  May 4, 1970, Kent State University shootings.
	
	
		Whereas the year 2010 marks the 40th anniversary of the
			 Kent State University shootings that occurred on May 4, 1970;
		Whereas, on May 4, 1970, Ohio National Guardsmen opened
			 fire on Kent State students who were protesting the United States invasion of
			 Cambodia and the ongoing Vietnam War;
		Whereas 4 unarmed students (Allison Krause, Jeffrey
			 Miller, Sandra Scheuer, and William Schroeder) were killed and 9 others (Alan
			 Canfora, John Cleary, Thomas Grace, Dean Kahler, Joseph Lewis, Donald
			 MacKenzie, James Russell, Robert Stamps, and Douglas Wrentmore) were
			 injured;
		Whereas, in February 2010, the site of the May 4 shootings
			 was entered in the National Register of Historic Places, the official list of
			 the historic places in the United States worthy of preservation;
		Whereas, to preserve the memory of the May 4 shootings and
			 encourage inquiry, learning, and reflection, Kent State has established a
			 number of resources, including the May 4 Memorial, individual student memorial
			 markers and scholarships in memory of the 4 students who were killed, an
			 experimental college course entitled May 4, 1970 and Its
			 Aftermath, and an annual commemoration sponsored by the May 4 Task
			 Force; and
		Whereas Kent State has engaged the internationally
			 renowned design services firm, Gallagher and Associates, to assist in the
			 development of the May 4 visitors’ center as a central place where individuals
			 can explore and better understand the May 4 shootings: Now, therefore, be
			 it
		
	
		That the Senate, in commemoration of
			 the 40th anniversary of the Kent State University shootings that occurred on
			 May 4, 1970—
			(1)recognizes the
			 tragedy of the May 4 shootings and the implications that the shootings have had
			 not only on Kent State and the local community, but also on the Nation and the
			 world; and
			(2)applauds the
			 development of the May 4 visitors’ center as an additional primary resource to
			 preserve and communicate the history of the May 4 shootings, its larger ethical
			 and societal context and impact, and its enduring meaning for our democratic
			 Nation.
			
